Case: 17-15010   Date Filed: 09/19/2018   Page: 1 of 11


                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-15010
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 0:17-cv-61295-WPD



NADINE MCINDOO,

                                                          Plaintiff-Appellant,

                                versus

BROWARD COUNTY,
MARICOPA COUNTY, AZ,
CASSANDRA MATHIS-SCARBROUGH,
ANDREA CURRY,
KARL SCHOLES, et al.,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                          (September 19, 2018)
              Case: 17-15010    Date Filed: 09/19/2018    Page: 2 of 11


Before MARTIN, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Plaintiff Nadine McIndoo, proceeding pro se, appeals the district court’s

dismissal without prejudice of her second amended complaint, filed pursuant to 42

U.S.C. § 1983 and Florida law. No reversible error has been shown; we affirm the

dismissal.

      Briefly stated, this civil action arises from an underlying child custody

dispute between Plaintiff and her son’s biological father, Defendant Ashley

Atkinson. Plaintiff says she was granted custody of her son by a New York state

court in 1999. Plaintiff and her son later moved to Florida. When Plaintiff was

hospitalized in late 2012, Child Protective Services placed temporarily Plaintiff’s

son in Atkinson’s care. Atkinson then moved Plaintiff’s son to Arizona.

      Atkinson initiated child custody proceedings in Arizona state court in

January 2013; the Arizona state court exercised emergency jurisdiction over the

case. Meanwhile, Plaintiff filed in Florida state court a petition to domesticate the

1999 New York order. These events led to an ongoing dispute about what state --

Arizona or Florida -- had proper jurisdiction over the custody proceedings. In




                                          2
                Case: 17-15010       Date Filed: 09/19/2018       Page: 3 of 11


2016, a Florida state court ordered that Plaintiff’s son be returned to Plaintiff’s

custody. *

       In her initial complaint filed in this civil action, Plaintiff asserted 14 counts

for violations of her constitutional rights and Florida law. In a 13-page order, the

district court dismissed Plaintiff’s complaint based on six independent grounds: (1)

for failure to state a claim, (2) for lack of subject matter jurisdiction, (3) as an

impermissible shotgun pleading, (4) for lack of a statutory private right of action,

(5) as barred by judicial immunity, and (6) for lack of jurisdiction to review state

family court judgments. The district court then permitted Plaintiff to file an

amended complaint.

       In her 65-page second amended complaint, Plaintiff purported to assert 18

counts for violations of her constitutional rights and Florida law. In the style of her

complaint, Plaintiff named nine defendants: Atkinson, Christina Willis (Atkinson’s

girlfriend), Sharon Trepiccione (a family acquaintance), Karl Scholes (Plaintiff’s

former lawyer), Cassandra Mathis-Scarbrough (a court-appointed attorney for

Plaintiff’s son), Andrea Curry (a court-appointed best interest advocate for

Plaintiff’s son), George Reimer (a member of Arizona’s judicial ethics board),

Broward County, Florida, and Maricopa County, Arizona. Within the body of the

*
 Before Plaintiff’s son could be returned to Plaintiff’s custody, however, Plaintiff’s son was
convicted of robbery and sentenced to four years’ imprisonment in Arizona. Throughout her
complaint, Plaintiff alleges that her son’s conviction and imprisonment was a “direct and
proximate result” of Defendants’ complained-of conduct.
                                                3
              Case: 17-15010      Date Filed: 09/19/2018     Page: 4 of 11


complaint, Plaintiff also purported to assert claims against nine named Arizona and

Florida state court judges.

      The district court concluded that Plaintiff’s second amended complaint was

subject to dismissal for the reasons already explained in the district court’s earlier

13-page dismissal order, including for failure to allege adequately a basis for

subject matter jurisdiction, and for failure to state a claim upon which relief could

be granted. The district court dismissed, without prejudice, Plaintiff’s complaint.

      We review de novo questions about the district court’s subject matter

jurisdiction. Miccosukee Tribe of Indians of Fla. v. United States Army Corps of

Eng’rs, 619 F.3d 1289, 1296 (11th Cir. 2010). We also review de novo the district

court’s dismissal of a complaint for failure to state a claim. Am. Dental Ass’n v.

Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010). In doing so, we accept as true

the factual allegations in the complaint and construe them in the light most

favorable to the plaintiff. Id. In addition, we construe liberally pro se pleadings.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[N]aked assertions devoid

of further factual enhancement” or “[t]hreadbare recitals of the elements of a cause




                                            4
              Case: 17-15010     Date Filed: 09/19/2018   Page: 5 of 11


of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotation and alteration omitted).



                                          I.



      As an initial matter, Plaintiff’s claims against the Arizona and Florida state

court judges are barred by absolute judicial immunity. State court judges have

absolute immunity “from liability for damages for acts committed within their

judicial jurisdiction.” Pierson v. Ray, 386 U.S. 547, 553-54 (1967). A judge is

entitled to immunity even when his conduct “was in error, was done maliciously,

or was in excess of his authority . . . .” Stump v. Sparkman, 435 U.S. 349, 356

(1978). A judge acting within his judicial capacity is “subject to liability only

when he has acted in the ‘clear absence of all jurisdiction.’” Id. at 356-57.

      Here, Plaintiff’s claims against the Arizona and Florida state judges stem

from judicial rulings made by the state court judges as part of the underlying child-

custody proceedings. These decisions were made in the direct exercise of each

judge’s judicial function. See id. at 362 (in determining whether an act by a judge

is “judicial” in nature, we consider “whether it is a function normally performed by

a judge” and whether the parties “dealt with the judge in his judicial capacity”).

Although Plaintiff challenges the state court judges’ rulings as wrongly decided or


                                          5
               Case: 17-15010         Date Filed: 09/19/2018   Page: 6 of 11


as negligent, Plaintiff alleges no facts demonstrating that the judges acted in the

“clear absence of all jurisdiction.” The Arizona and Florida state court judges are

thus entitled to absolute judicial immunity from Plaintiff’s claims.

       To the extent judicial immunity would not bar Plaintiff’s claim against Judge

Coury for violation of the Emoluments Clause, Plaintiff has failed to state a claim

for relief. This case involves no title of nobility or gift from a foreign power that

would implicate the Emoluments Clause; that claim was thus subject to dismissal.

See U.S. Const. art. I, § 9, cl. 8.

       Apart from the complained-of conduct of the state court judges, Plaintiff

makes no factual allegations about -- and asserts no claims for liability against --

Broward County or Maricopa County. Plaintiff has thus stated no claim for relief

against these defendants.



                                              II.



       Plaintiff purports to assert claims for violations of her constitutional rights --

pursuant to 42 U.S.C. § 1983 -- against these defendants: Atkinson, Mathis-

Scarbrough, Curry, Scholes, Reimer, the State of Florida, and the State of Arizona.

To state a claim for relief under section 1983, a plaintiff must allege that a person




                                               6
              Case: 17-15010      Date Filed: 09/19/2018    Page: 7 of 11


acting under color of state law deprived him of a federal right. Griffin v. City of

Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      The district court committed no error in dismissing Plaintiff’s section 1983

claims against Atkinson, Mathis-Scarbrough, Curry, and Scholes. These

defendants are private parties, and Plaintiff has alleged no facts demonstrating that

these defendants should be viewed as state actors. Cf. Rayburn v. Hogue, 241 F.3d

1341, 1347 (11th Cir. 2001) (setting out the “rare circumstances” in which a

private party may be treated as a “state actor” for purposes of section 1983

liability). Atkinson’s use of a state court constitutes no act under color of state

law. See Harvey v. Harvey, 949 F.2d 1127, 1133 (11th Cir. 1992). Nor does

Scholes’s status as an officer of the court subject him to section 1983 liability. See

Polk Cnty. v. Dodson, 454 U.S. 312, 318-19, 318 n.7 (1981) (“a lawyer

representing a client is not, by virtue of being an officer of the court, a state actor

‘under color of state law’ within the meaning of § 1983.”). That Mathis-

Scarbrough and Curry were appointed by the state court is also insufficient by

itself to transform them into state actors. See Vermont v. Brillion, 556 U.S. 81, 91

(2009) (“assigned counsel ordinarily is not considered a state actor”); Harvey, 949

F.2d at 1132-34 (a state court-appointed emergency guardian who recommended

involuntary commitment was no state actor for purposes of section 1983).




                                            7
              Case: 17-15010     Date Filed: 09/19/2018     Page: 8 of 11


      About Reimer, Plaintiff has alleged insufficient facts from which we can

conclude whether Reimer (we do not decide whether Reimer might be due some

immunity -- judicial or otherwise) was a state actor. Even to the extent Reimer can

be characterized as a state actor, Plaintiff alleges only that Reimer dismissed her

complaint for judicial misconduct. With no more facts, Plaintiff has stated no

plausible claim for relief against Reimer for violation of a federally protected right.

      About Plaintiff’s claims against the States of Florida and Arizona, those

claims were also subject to dismissal as barred by the Eleventh Amendment. See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989).



                                          III.



      Plaintiff purports to assert a claim for violation of the Uniform Child

Custody Jurisdiction and Enforcement Act (“UCCJEA”). Each state pertinent to

Plaintiff’s claims -- Arizona, Florida, and New York -- has adopted a version of the

UCCJEA. See Ariz. Rev. Stat. Ann. § 25-1001 et seq.; Fla. Stat. Ann. § 61.501 et

seq.; N.Y. Dom. Rel. Law § 75 et seq. Because these statutes provide no private

right of action for an injured party to sue for violations of the UCCJEA, the district

court committed no error in dismissing Plaintiff’s claim.




                                           8
              Case: 17-15010     Date Filed: 09/19/2018    Page: 9 of 11


                                          IV.



      Plaintiff asserts a claim against Atkinson for intentional interference with the

parent/child relationship. To state a claim for intentional interference with the

parent/child relationship under Florida law, Plaintiff must allege facts

demonstrating that “the plaintiff had superior custody rights to the child and that

the defendant intentionally interfered with those rights.” Stone v. Wall, 734 So. 2d

1038, 1042 (Fla. 1999).

      Viewing the facts in the light most favorable to Plaintiff, Plaintiff has

alleged no facts sufficient to demonstrate that she had “superior custodial rights”

over her son. In her second amended complaint, Plaintiff alleged that Atkinson

had been granted temporary custody over her son before Atkinson moved her son

to Arizona. Atkinson then initiated child custody proceedings, seeking permanent

custody. Given that the status of Plaintiff’s and Atkinson’s respective custodial

rights were the subject of pending child-custody proceedings, Plaintiff cannot state

a claim for relief for an intentional interference with her parent/child relationship.

Plaintiff’s conclusory allegations that she was her son’s legal custodial guardian

are inconsistent with her factual allegations and are insufficient to state a plausible

claim for relief. See Iqbal, 556 U.S. at 678.




                                           9
              Case: 17-15010     Date Filed: 09/19/2018     Page: 10 of 11


      Plaintiff also purports to assert claims based on an alleged conspiracy to

interfere with Plaintiff’s parental rights and to commit fraud on the court. In

support of her claims, Plaintiff contends that Atkinson and Trepiccione lied

intentionally to the Arizona state court to influence the outcome of the child

custody proceedings. Plaintiff also alleges that Atkinson, Reimer, Mathis-

Scarbrough, Curry, and Scholes (1) manipulated unlawfully the custody

proceedings to establish jurisdiction in Arizona; and (2) engaged in a “secret plan”

to assist Atkinson in gaining full custody. These conclusory and speculative

allegations, devoid of factual support, state no plausible claim for relief. See id.



                                           V.



      Plaintiff also fails to state a plausible claim for relief for gross negligence,

negligence, or for intentional infliction of emotional distress. Briefly stated,

Plaintiff contends that Mathis-Scarbrough and Curry were negligent -- and liable

for intentional infliction of emotional distress -- for failing to investigate

adequately and to consider properly all pertinent information before making

recommendations about custody. Plaintiff also alleges that Willis was grossly

negligent for deceiving Plaintiff’s son and discouraging him from wanting to return

to Plaintiff’s care. Plaintiff also contends that Atkinson is liable for intentional


                                           10
             Case: 17-15010     Date Filed: 09/19/2018    Page: 11 of 11


infliction of emotional distress based on his alleged misrepresentations to the state

court during the child-custody proceedings.

      Plaintiff makes no specific factual allegations to support her conclusory and

speculative statements. Plaintiff has thus failed to satisfy the federal pleading

standards. Moreover, Plaintiff has failed to allege conduct “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community,” as required to state a claim for intentional infliction of emotional

distress under Florida law. See Metropolitan Life Ins. Co. v. McCarson, 467 So.

2d 277, 278-79 (Fla. 1985).

      Because Plaintiff’s second amended complaint was subject to dismissal --

and because the district court had already provided Plaintiff an opportunity to

amend her complaint -- the district court committed no error in dismissing the

complaint without prejudice.

      AFFIRMED.




                                          11